Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are allowed.

Murry (US 0167826) is believed to be the closest related prior art.  The reference teaches A system for detecting a mis-wiring in a three phase load.  A zero-crossing detector is used to detect the mis-wiring.  However, the reference does not teach that collecting a voltage signal representative of a voltage of the second hot line relative to the neutral line; detecting a fault condition indicating that the second hot line is either disconnected or tied to the neutral line when there is no zero crossing sensed by the zero-crossing detector and the voltage signal does not exceed a sum of a nominal voltage by a voltage threshold; and disconnecting only the heavy electrical load from the AC power supply in the fault condition when the appliance is connected to the AC power supply.  

	Hull (US 7,400,476), Sexton (US 2008/0020627), Tomimbang (US 2015/0109077) and Du (US 2017/0025846) teaches methods of detecting mis-wiring in appliances wherein the circuit includes a zero-crossing detector.  However, none of the references teach collecting a voltage signal representative of a voltage of the second hot line relative to the neutral line; detecting a fault condition indicating that the second hot line is either disconnected or tied to the neutral line when there is no zero crossing sensed by the zero-crossing detector and the voltage signal does not exceed a sum of a nominal voltage by a voltage threshold; and disconnecting only the heavy electrical load from the AC power supply in the fault condition when the appliance is connected to the AC power supply.


Claim 1 is allowable because the prior art of record does not teach or fairly suggest a system for detecting miswiring in an alternating power supply comprising all the features as recited in the claims and in combination with a control module coupled to the zero-crossing detector to receive the sensed voltage and identify a fault condition indicating that the second hot line is either disconnected or tied to the neutral line when there is no zero crossing sensed by the zero-crossing detector and the voltage signal does not exceed a sum of a nominal voltage by a voltage threshold; and wherein when the appliance is connected to the AC power supply, the system is configured to disconnect only the heavy electrical load from the AC power supply in the fault condition.

Claims 2-11 are allowable as they depend from claim 1, which is also allowable.

Claim 12 is allowable because the prior art of record does not teach or fairly suggest a method for detecting miswiring in an alternating-current power supply comprising all the features as recited in the claims and in combination with collecting a voltage signal representative of a voltage of the second hot line relative to the neutral line; detecting a fault condition indicating that the second hot line is either disconnected or tied to the neutral line when there is no zero crossing sensed by the zero-crossing detector and the voltage signal does not exceed a sum of a nominal voltage by a voltage threshold; and disconnecting only the heavy electrical load from the AC power supply in the fault condition when the appliance is connected to the AC power supply.

Claims 13-18 are allowable as they depend from claim 12, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/
Primary Examiner, Art Unit 2839